Citation Nr: 1402043	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-34 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to November 1970.

This appeal to the Board of Veterans' Appeals (Board) arises from a June 2007 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from September 1967 to September 1968.

2.  During his lifetime, the Veteran had ischemic heart disease, which is subject to presumptive service connection for Veterans with service in the Republic of Vietnam, as they are presumed to have been exposed to herbicides.

3.  The Veteran's death certificate shows that he died in November 2006 from a myocardial infarction, which is generally known to result from ischemic heart disease.

4.  At minimum, ischemic heart disease contributed to cause the Veteran's death.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable disposition of the claim for service connection for the cause of the Veteran's death, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Analysis

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that such disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2013).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c) (2013).

Where a Veteran served on active duty in the Republic of Vietnam during the Vietnam era, service connection for certain listed disabilities, including ischemic heart disease, may be presumptively established because he is presumed to have been exposed to herbicide agents (Agent Orange) during such service, absent any affirmative evidence establishing that he was not exposed to any such agent.  38 C.F.R. §§ 3.307, 3.309; McCartt v. West, 12 Vet. App. 164, 166 (1999). 

The Veteran's service records clearly show that he served in the Republic of Vietnam from September 1967 to September 1968 and there is no affirmative evidence indicating that he was not exposed to herbicides.  The medical evidence also shows that he suffered from coronary artery disease (i.e. ischemic heart disease) during his lifetime, with an initial myocardial infarction in 1992.  Additionally, the Veteran's death certificate shows that he died from cardiogenic shock due to myocardial infarction due to cancer of the tongue.  

Because the Veteran served in the Republic of Vietnam; because there is no affirmative evidence indicating that he was not exposed to herbicides; and because he did have ischemic heart disease, such disease must be considered service-connected.  38 C.F.R. § 3.307, 3.309.  Also, it is generally understood that myocardial infarctions are caused by ischemic heart disease.  See e.g. http://www.webmd.com/heart-disease/understanding-heart-attack-basics.  Consequently, as it is clear from the Veteran's death certificate that a myocardial infarction was one of the causes of his death, it is equally clear that the service-connected ischemic heart disease at least contributed to cause his death (i.e. at least aided or lent assistance to his death).  Accordingly, service connection for the cause of the Veteran's death is warranted.  38 C.F.R. § 3.312.   


ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


